Citation Nr: 0006562	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

During a November 1999 hearing before the undersigned Board 
member, the veteran stated that he wished to have service 
connection established for a back disability.  As the 
veteran's claims file indicates that he is already service-
connected for spondylolisthesis and spondylolysis with a 
history of back injury, it appears that the veteran is 
seeking an increased evaluation.  Because this issue has not 
been developed for appellate review, it is referred to the RO 
for proper adjudication.  


FINDING OF FACT

The veteran's claim for service connection for PTSD is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred PTSD 
due to traumatic incidents experienced in combat activity 
while serving in Vietnam with combat and artillery units.  As 
the veteran continues to suffer from PTSD, a favorable 
determination is requested.

The Board notes that based on the reported military stressors 
by the veteran, PTSD, related to traumatic Vietnam war 
experiences, was diagnosed on VA examination in August 1998.  
In addition, diagnoses of PTSD, related to traumatic war-time 
events, were provided by a psychologist associated with a Vet 
Center in February 1998, as well as by a private psychologist 
in November 1998.  No stressors have yet been verified.  The 
veteran did not receive any medals that reflect combat.  
Service personnel records establish he served in Vietnam from 
November 1968 to November 1969, with artillery units, and 
that his military occupational specialty was utility (power) 
worker.

The Board finds that the veteran's claim for service 
connection for PTSD is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  There is competent 
evidence of current PTSD, and competent medical evidence of a 
nexus between the current PTSD and the veteran's active 
service.  The Board notes that the VA doctor and the Vet 
Center and private psychologists are competent to opine as to 
the matters under consideration.  Rucker v. Brown, 10 Vet. 
App. 67, 73-74 (1997).  

In light of the foregoing, the veteran's claim for service 
connection for PTSD is found to be well-grounded.  


ORDER

The claim for service connection for PTSD is well-grounded, 
and the appeal to this extent is granted.


REMAND

The Board is not satisfied that all relevant facts pertaining 
to this well-grounded claim have been properly and 
sufficiently developed, in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).

During a February 1999 personal hearing at the RO and the 
November 1999 travel Board hearing, the veteran testified 
that he had undergone several stressors while in Vietnam and 
as a result currently had various symptoms of PTSD.  He 
submitted written testimony as to in-service stressors in 
March 1998 and at his travel Board hearing.  At the travel 
Board hearing, the veteran also submitted a copy of a 
photograph he identified as showing shrapnel wounds, and 
stated that he was scheduled to enter a five-week long 
treatment course for PTSD at the North Chicago VA Medical 
Center (VAMC).  

The veteran appears to be in receipt of Social Security 
Administration (SSA) disability benefits.  The veteran has 
described several stressful events, as well as some 
information as to their dates and where he was stationed when 
they occurred:  being in a truck that detonated a land mine 
and was then attacked, during which the veteran killed an 
enemy soldier; seeing the corpse of a Viet Cong soldier hung 
up in a room at an American outpost; being in an enemy 
chlorine gas attack without a mask; taking a helicopter to 
join in the defense of an American gun battery over-run by 
NVA regulars, where he witnessed disturbing sights and saw a 
friend's cousin bayoneted; seeing the soldier beside him on 
guard duty get killed; and incurring injuries to the legs and 
a hand requiring 50 stitches from a medic in the field. 

The veteran's service medical and personnel records have been 
obtained from the National Personnel Records Center (NPRC).  
The veteran's service medical and personnel records provide 
no verification that any of the alleged stressors occurred.

The RO has not made a finding that the veteran engaged in 
combat activity with the enemy.  Additionally, no effort has 
been made to have the United States Armed Services Center for 
Research of Unit Records (USASCRUR) attempt to verify the 
veteran's reported stressors.  As such the Board believes 
that further development for this claim is necessary.

In addition, the Board notes that a case from the United 
States Court of Appeals for Veterans Claims (Court), Cohen v. 
Brown, 10 Vet. App. 128 (1997) alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that the VA has adopted 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The Court took judicial notice of 

the effect of this shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor, is 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen at 153 (Nebeker, Chief Judge, concurring by way of 
synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  The Court 
went on to indicate that when the RO or the Board believes 
the report is not in accord with applicable DSM criteria, the 
report must be returned for a further report.

It is clear to the Board that the regulatory amendments to 
38 C.F.R. §§ 3.304(f), 4.125 and 4.126, and the incorporation 
of DSM-IV, will have an impact in adjudicating claims for 
service connection for PTSD.  Significantly, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all private and VA health 
care providers from whom he has received 
treatment for PTSD at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain those records 
identified by the veteran, including 
records of hospital treatment for PTSD at 
the North Chicago VAMC, which are not 
currently of record.

2.  The RO should contact the SSA and 
request a copy of all disability 
determinations relative to the veteran, 
as well as a copy of all clinical 
evidence which was considered in 
rendering the determinations.

3.  The RO should request that the 
veteran provide more detailed facts, if 
available, about the stressful events he 
claims to have experienced during 
service.  The RO should also request that 
the veteran identify the dates and places 
of each claimed stressor.  

4.  The RO must then make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy at any time and whether any of his 
reported stressors occurred during such 
activity so that further corroboration is 
not required.  

5.  If the RO is unable to conclude that 
the veteran had combat activity with the 
enemy, the information provided by the 
veteran concerning the specific 
circumstances of the claimed stressors 
and a copy of the service records 
documenting the veteran's assignments 
should be forwarded to the USASCRUR, for 
verification of the stressors claimed by 
the veteran.

6.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, or that 
certain stressors must be presumed, the 
RO must specify what stressor or 
stressors it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

7.  If the RO determines that the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
schedule the veteran for an examination 
by an appropriate VA examiner, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The RO must furnish the examiner a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events as reported in the 
record may be considered for the purpose 
of determining whether inservice 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria of 
DSM-IV to support a diagnosis of PTSD 
have been satisfied due to the inservice 
stressors.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file, including 
the service and historical records which 
describe the details of the stressful 
events found to have been established by 
the originating agency.  Any opinion 
expressed must be accompanied by a 
detailed rationale.  All necessary tests 
and studies should be conducted.

8.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD, with consideration 
of all applicable amended regulations, to 
include 64 Fed.Reg. 32807 - 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) 
(1999)).

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


